Citation Nr: 0421529	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for stomach disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disability 
and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

When this case was last before the Board in September 2001, 
it was remanded for additional development, to include the 
scheduling of a hearing.  The Board notes, however, that the 
veteran subsequently withdrew all requests for a Travel Board 
hearing; therefore, no hearing was held.  

The Board notes that the veteran also appears to be 
attempting to reopen a claim for service connection for right 
hip disability.  In addition, he appears to be seeking 
service connection for pernicious anemia.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.

2.  Reopening of the veteran's claim for service connection 
for stomach disability was denied in an unappealed rating 
decision of February 1991; the subsequently received evidence 
is either cumulative or redundant of the evidence previously 
of record or is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 






3.  Reopening of a claim for service connection for low back 
disability was denied in an unappealed rating decision of 
April 1997; the subsequently received evidence includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for stomach 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claims.  

The record reflects that through a letter dated in October 
2001 and supplemental statements of the case, the RO has 
informed the veteran of the evidence and information 
necessary to substantiate his claims to reopen, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the veteran's claims to reopen were initially 
adjudicated prior to the enactment of the VCAA.  Therefore, 
there was no error in the RO's failure to provide VCAA notice 
prior to its March 2000 decision.  Although the RO did not 
readjudicate the claims to reopen on a de novo basis after 
providing the notice required under the VCAA, no additional 
evidence was received following the provision of such notice.  
Therefore, there clearly is no prejudice to the veteran.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

Stomach Disability

In a final decision of December 1953, the Board denied 
entitlement to service connection for stomach disability 
because the stomach disorder present in service resolved 
without residuals and any currently present stomach disorder 
was not related to service.  The denial of service connection 
for stomach disability was continued in subsequent unappealed 
rating decisions, the most recent of which is a February 1991 
rating decision in which the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim.  The evidence then of record included 
statements from the veteran, service medical records and 
extensive post-service medical evidence.  None of the medical 
evidence then of record indicated that the veteran had a 
chronic stomach disorder in service or that any currently 
present stomach disorder was etiologically related to 
service.

The subsequently received evidence includes duplicates of 
service medical records and VA medical records that were 
previously of record.  This evidence is not new.  The non-
duplicative evidence added to the record either does not 
pertain to the veteran's stomach or relates to stomach 
complaints many years after the veteran's discharge from 
service.  None of the medical evidence added to the record 
suggests that any current stomach disorder is etiologically 
related to service.  Therefore, none of the medical evidence 
added to the record is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The veteran's statements, to include the transcript of the 
testimony he provided at an RO hearing in August 2000, are 
essentially duplicative and redundant of statements provided 
in earlier attempts to establish service connection for 
stomach disability.  They are not new.  

Therefore, the Board must conclude that new and material 
evidence has not been presented to reopen the claim for 
service connection for stomach disability.

Low Back Disability

Entitlement to service connection for low back disability was 
denied by unappealed rating decision of February 1950 on the 
basis that the veteran's low back disability existed prior to 
service and was not aggravated by service.  This denial was 
continued in subsequent unappealed rating decisions, the most 
recent of which is a rating decision of April 1997 in which 
it was determined that new and material evidence had not been 
presented to reopen the claim.  The evidence then of record 
included service medical records documenting low back 
complaints, statements from the veteran concerning the onset 
of low back disability in service, statements from persons 
who served with the veteran and recalled that he injured his 
low back in service, and post-service medical evidence 
documenting treatment and evaluation of the veteran for low 
back complaints.  No medical evidence linking current low 
back disability to the veteran's military service was of 
record.

The evidence added to the record includes an October 2000 
letter from the veteran's treating physician at the VA 
Healthcare Network in Buffalo, New York, which notes the 
veteran's statement that the veteran gave a history of 
injuring his back in service in 1945 and expresses the 
physician's opinion that the veteran's current back disorder 
is probably related to the prior injury.  This statement is 
neither cumulative nor redundant of the evidence previously 
of record.  Moreover, this competent evidence of a nexus 
between the veteran's current low back disability and his 
military service is so significant that it must be considered 
to fairly decide the merits of the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  






ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for stomach disability is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for low back disability is granted.


REMAND

The VCAA and the implementing regulations are applicable to 
the veteran's reopened claim for service connection for low 
back disability.  Although the foregoing medical opinion 
linking the veteran's current low back disability to military 
service is sufficient to warrant reopening of the veteran's 
claim, there is no indication that the opinion is based upon 
a thorough review of the veteran's pertinent medical history.  
Therefore, it is not sufficient to substantiate the claim.  
Such an opinio should be obtained to comply with VA's duty to 
assist the veteran in the development of the facts pertinent 
to this claim.  Moreover, in view of the Board's decision 
granting reopening of the claim, the reopened claim must be 
addressed by the RO on a de novo basis.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:   

1.  The RO should undertake all indicated 
development to comply with the VCAA and 
the implementing regulations, to include 
the development ordered below.

2.  The RO should make arrangements for 
the claims folders to be reviewed by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
current low back disability.  Based upon 
the review of the claims folders and 
consideration of sound medical 
principles, the examiner should answer 
the following questions:

With respect to each currently 
present low back disorder, is at 
least as likely as not that the 
disorder was present in service and 
if so, did the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present low back disorder which the 
physician believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service?

The physician should also provide 
the supporting rationale for all 
opinions expressed.

3.  Then, the RO should adjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond before the case is retuned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is otherwise notified by VA, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



